DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 5-12 and 17 are examined in this office action of which claim 17 is new, claims 4 and 13-16 were cancelled, and claims 1-2, 7, and 12 were amended in the reply dated 9/12/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “resistance nickel alloy” in line 2. It is not clear what a “resistance nickel alloy” or how the property of “resistance” differentiates a resistance nickel alloy from a typical nickel alloy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 2208389 A of Betz.
As to claim 1, Betz discloses a mould shell (i.e. canister) where at least two three-dimensional shaped shell walls (i.e. canister walls with at least a first and second wall section) are spaced from each other to form one or more hollow spaces (i.e. internal cavity) (Betz, claim 1). Betz discloses where the individual shell walls consist of different materials (Betz, claim 12), meeting the claim limitation where the two wall sections are of different materials. Betz discloses where the hollow spaces (i.e. internal cavity) is filled with powder which can be compressed metallurgically (Betz, claim 1). Betz discloses where the filled shell is isostatically pressed to form the finished component (Betz, claim 1 and pg. 6, lines 21-23; see also FIG. 2e and 2g), meeting the claim limitation of performing an isostatic pressing process on the filled container and retaining the canister as an integral part of the component. As the powder is capable of being compressed metallurgically (Betz, claim 1) and isostatic pressing is performed, the powder material is thereby consolidated, meeting the claim limitation. Further, as Betz discloses isostatic pressing of the powder at a suitable temperature (Betz, pg. 6, lines 21-23), this means that the internal structure of the component comprises the consolidated powder material as this consolidation is the result of isostatic pressing. Betz also discloses where the shell walls (i.e. canister walls) form a part of the surface of the component that covers the internal structure (Betz, FIG. 2g) where 10 and 13 are external shell walls that form part of the surface of the component and cover the internal structure of the hollow spaces 21 and 22 which are filled with consolidated powder. 
Betz discloses where the outer shell sheets are provided with a layer made of a corrosion-resistant material (Betz, pg. 5, lines 11-13; see also Fig. 2b where the corrosion resistant layer is 14). As a coating is just a thin layer or covering of something and Betz shows that this corrosion resistant layer is provided before the part is manufactured (Betz, Fig. 2b), this meets the claim limitation of where the canister is pre-coated and the coating will be present on at least part of the component.

As to claim 2, Betz discloses where the shell walls (i.e. canister walls) form a part of the surface of the component that covers the internal structure (Betz, FIG. 2g) where 10 and 13 are external shell walls that form part of the surface of the component and cover the internal structure of the hollow spaces 21 and 22 which are filled with consolidated powder. This meets the limitation of the canister wall of the canister being provided for use as cladding as cladding is an outer layer of material covering another and in this case the shell walls in Betz are a layer of material covering the internal powder structure.


As to claim 3, Betz discloses where the shell sheets are made of a nickel-based alloy (Betz, pg. 5, lines 10-11).

As to claim 5, Betz discloses where it is a turbine blade (Betz, claim 14; see also pg. 3, lines 15-16 and Figs. 2a through 2g). Further, the limitation “a blade for a gas turbine engine” is an intended use and does not result in a structural difference in the claimed device, see MPEP § 2111.02(II) and therefore Betz meets the claim limitations as the blade it discloses is capable of being used in a gas turbine engine.

As to claim 6, Betz discloses manufacturing a conical housing (Betz, pg. 3, lines 12-14; see also Fig. 1a and 1b). As a vessel is a hollow container, this conical housing meets the claim limitations as it is hollow and it is capable of containing materials.

As to claim 7, Betz discloses where there is a first wall section 2, and a second wall section 1 opposite the first section, where at least a part of the internal cavity 8 being defined between the first wall section 2 and the second wall section 1, and where the first wall section 2 of the retained container forms part of an external surface of the vessel as this would be the outside of the housing i.e. vessel and the second wall section 1 of the retained canister forms part of an internal surface of the housing i.e. vessel (Betz, Fig. 1a and 1b reproduced below).

    PNG
    media_image1.png
    804
    521
    media_image1.png
    Greyscale

As to claim 8, Betz discloses where the outer shell sheets are provided with a layer made of a corrosion-resistant material (Betz, pg. 5, lines 11-13; see also Fig. 2b where the corrosion resistant layer is 14).

As to claim 9, Betz discloses where four flat shell sheets with essentially the same contour are joined together along their edges e.g. by diffusion welding. so as to be undetachable and to lie on top of each other; by means of a tube opening into a gap between the two middle shell sheets where the shell join is inflated against a first two-sided hollow mould defining a central hollow space (Betz, claim 14), thereby by disclosing where a central hollow space is formed between shell sheets, i.e. canister walls, Betz discloses where the canister is fabricated.

As to claim 10, Betz discloses wherein further components are placed in the internal cavity of the canister before the internal cavity is filled with a powdered material (Betz, Fig. 2a – 2g), where the middle shell sheets 11 and 12 are further components in the internal cavity, meeting the claim limitations.

As to claim 11, Betz discloses where there are middle shell sheets (Betz, claim 14; see also Fig. Fig. 2a – 2g where the middle shell sheets are 11 and 12) and Betz discloses where the shell walls consist of a Ni-based alloy, i.e. a metal (Betz, claim 8), thus Betz discloses where the one or more further components comprises a metal plate as a sheet reads on the term plate and it is made of metal.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2208389 A of Betz in view of US 2017/0260997 A1 of Mola.
As to claim 12, Betz discloses where the hollow spaces are filled with powder which can be compressed metallurgically, and are degassed and sealed (Betz, claim 1), meeting the claim limitation where the filled container is sealed. Betz discloses that the filled shell is then isostatically pressed to form the finished component (Betz, claim 1).
However, Betz does not explicitly disclose where the canister is subjected to 100-150 MPa.
Mola relates to a method of manufacturing impellers for turbines (Mola, paragraph [0001]) where a semi-finished impeller is provided with annular cavities extending around the rotation axis of the impeller and gaps between adjacent tubular components which are filled with metal powder and the semi-finished impeller is subject to hot isostatic pressing, to densify the metal powder and form a monolithic final impeller (Mola, abstract). Mola teaches a suitable pressure for performing hot isostatic pressing for these parts with cavities is in a range of about 50 MPa-310 MPa (Mola, paragraph [0078]). Mola teaches that this process causes the powder material filling the gaps or empty spaces and cavities inside the semi-finished impeller to densify and coalesce, obtaining a solid structure (Mola, paragraph [0078]). 
As Betz discloses isostatic pressing to form the part, but does not disclose a pressure for carrying out the pressing, one of ordinary skill would naturally look to the art to determine the appropriate parameters to use to carry out the method disclosed in Betz. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute hot isostatic pressing at a pressure of 50 MPa-310 MPa as taught by Mola into the method of forming a component disclosed by Betz, thereby causing the powder material filling the gaps or empty spaces and cavities inside the part to densify and coalesce, obtaining a solid structure (Mola, paragraph [0078]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed pressure over the prior art disclosure since the prior art teaches that the part can be densified to form a solid structure throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over GB 2208389 A of Betz in view of "Materials for Aircraft Engines." of Okura.
As to claim 17, Betz discloses where the individual shell walls consist of different materials (Betz, claim 12). Betz discloses where the outer shell sheets are provided with a layer made of a corrosion-resistant material (Betz, pg. 5, lines 11-13; see also Fig. 2b where the corrosion resistant layer is 14). While it is not clear what is meant by “resistance nickel alloy”, see 112(b) rejection above, for the purposes of applying prior art Betz’s disclosure of where the shell sheets are made of a nickel-based alloy (Betz, pg. 5, lines 10-11) will be interpreted as meeting the claim limitation as Betz discloses a nickel alloy, which would have any properties of “resistance” contained therewith. Further, this disclosure meets the limitation of a second wall section . 
However, Betz does not disclose the first wall section is made of steel nor where the coating is a hydrophobic coating, an aluminide coating, a coating comprising aluminium or chromium, or a ceramic coating.
Okura is in the same field of endeavor of jet engines (Okura, title). Okura teaches that turbine materials in low pressure and temperature sections can be stainless steels, Co-, and Ni-based superalloys (Okura, section 5.1, first paragraph). Okura also teaches using Ni-Co-Cr-Al-Y alloys for high temperature corrosion resistance to improve turbine blade performance (Okura, section 5.1, first paragraph), meeting the limitation of a coating comprising aluminum or chromium. 
As Betz already teaches the use of different materials in the shell walls and the use of a layer of corrosion-resistant material, one of ordinary skill would naturally look to the art to determine the appropriate materials to carry out the invention in Betz. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute stainless steel for a first wall section and substitute Ni-Co-Cr-Al-Y alloy for the corrosion-resistant material as taught by Okura into the method of forming a component disclosed by Betz, thereby improving turbine blade performance (Okura, section 5.1, first paragraph). Further, this merely constitutes simple substitution of one known element for another to obtain predictable results as Betz discloses the use of other materials in the shell walls as well as a corrosion resistant layer, but does not disclose the composition of these components, Okura shows that stainless steel is a known material for making turbine blades and the use of Ni-Co-Cr-Al-Y alloy is known to provide high temperature corrosion resistance, and as this is merely the case of substituting known materials with known properties into a method requiring these properties, the results of this substitution would have been predictable to one of ordinary skill in the art, see MPEP § 2143(I)(B).


Response to Arguments
Applicant’s amendments to the specification have cured the previously noted issue. Therefore the objection is withdrawn.
Further, applicant’s amendments to claims 2 and 7 cures the antecedent basis issue and therefore the rejections are withdrawn.
With respect to the 102 rejection over Betz, applicant argues that instant claim 1 has been amended to incorporate the limitations of claim 4 and while Betz discloses layer which was applied as reading upon the coating of claim 4, Betz does not disclose or suggest using the layer during the initial “providing” step of claim 1 (Applicant’s remarks, pg. 8, 3rd paragraph). Applicant notes that the layer in Betz is only discussed once and illustrated once in Fig 2b and Betz does not illustrate using the layer when the sheets are initially provided in Fig. 2c (Applicant’s remarks, pg. 8, second paragraph). 
However, Betz states that the outer shell sheets 10 and 13 being provided with layer 14 made of a corrosion-resistant material (Betz, pg. 5, lines 10-13). Further, Betz notes that Figs 2a to 2g show in perspective and in section the manufacture of a turbine blade (Betz, pg. 3, lines 15-16). As such, it is clear that Figure 2b where the corrosion resistant layer is shown is part of the production of the turbine blade and therefore Betz is providing this layer, meeting the claim limitations. 
Also, given the language used in Betz, it is clear that the layer of corrosion-resistant material is a portion of the outer shell sheets 10 and 13. Thus, as the outer shell sheets are shown in the Figs 2c through 2g, a person of ordinary skill would understand that these outer sheets incorporate this layer. 
Finally, the language itself in Betz reads upon the claim limitation. The claim requires that the section of canister wall is provided pre-coated. Betz discloses the outer shell sheets 10 and 13 – corresponding to the canister wall – is being provided with layer 14 made of a corrosion-resistant material (Betz, pg. 5, lines 10-13). As these outer sheets are incorporated into the finished part, the corrosion resistant layer would also be incorporated such that part of the component is coated. Therefore Betz meets the claim limitations both by the disclosures in the figures, but independently it meets the claim limitations by the clear language in the reference. Therefore applicant’s arguments are not persuasive and the rejection is maintained. 
As the patentability of the other claims has not been separately argued (Applicant’s remarks, pg. 8, last three paragraphs), those claims are rejected for the reasons stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733